


110 HR 2804 IH: To repeal the prohibitions on United States assistance to

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2804
		IN THE HOUSE OF REPRESENTATIVES
		
			June 21, 2007
			Mr. Engel introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To repeal the prohibitions on United States assistance to
		  countries that are parties to the International Criminal
		  Court.
	
	
		1.Repeal of prohibition on
			 United States military assistance to parties to the International Criminal
			 Court
			(a)RepealSection 2007 of the American
			 Servicemembers’ Protection Act of 2002 (title II of Public Law 107–206; 22
			 U.S.C. 7426) is hereby repealed.
			(b)Effective
			 dateThe repeal made by subsection (a) applies with respect
			 to—
				(1)funds made
			 available for United States military assistance for fiscal year 2007 that are
			 unobligated and unexpended as of the date of the enactment of this Act;
			 and
				(2)funds made
			 available for United States military assistance for each subsequent fiscal
			 year.
				2.Repeals of
			 limitation on Economic Support Fund assistance to parties to the International
			 Criminal Court
			(a)Fiscal years
			 2005 and 2006
				(1)RepealsThe
			 following provisions of law are hereby repealed:
					(A)Section 574 of the Foreign Operations,
			 Export Financing, and Related Programs Appropriations Act, 2005 (division D of
			 Public Law 108–447).
					(B)Section 574 of the
			 Foreign Operations, Export Financing, and Related Programs Appropriations Act,
			 2006 (Public Law 109–102).
					(2)Effective
			 dateThe repeals made by
			 subparagraphs (A) and (B) of paragraph (1) apply with respect to funds made
			 available under the heading Economic Support Fund in title II of
			 division D of Public Law 108–447 and in title II of Public Law 109–102,
			 respectively, that are unobligated and unexpended as of the date of the
			 enactment of this Act.
				(b)Fiscal year
			 2007Notwithstanding any provision of division B of the
			 Continuing Appropriations Resolution, 2007 (division B of Public Law 109–289,
			 as amended by Public Laws 109–369, 109–383, and 110–5), section 574 of the
			 Foreign Operations, Export Financing, and Related Programs Appropriations Act,
			 2006 (Public Law 109–102) shall not apply to funds made available under
			 division B of Public Law 109–289 that are unobligated and unexpended as of the
			 date of the enactment of this Act.
			
